Citation Nr: 0739747	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-04 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1996 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims of entitlement to service connection for a 
thoracolumbar spine disability and a cervical spine 
disability.

In a rating decision dated in March 2006, the RO granted the 
veteran's claim of entitlement to service connection for a 
thoracolumbar spine disability.  In view of the foregoing, 
this issue has been resolved and is not before the Board.  
See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 
1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The veteran testified before the undersigned Acting Veterans 
Law Judge in October 2007, who was designated by the Chairman 
to conduct the hearings pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002 & Supp. 2007) and who participated in this 
decision.  A transcript of that proceeding has been 
associated with the claims folder.  At the time of the 
hearing, the veteran also submitted additional evidence, with 
the corresponding waiver of agency of original jurisdiction 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
performed prior to the adjudication of the veteran's claim.

The veteran's service medical records establish that he 
sought medical treatment for a back disability in February 
1999.  Though these records do not specifically indicate that 
the veteran was then suffering from a cervical spine 
disability, the Board finds that a new spine examination is 
required to determine whether or not the veteran's injury in 
service caused his current cervical spine disability, or 
whether his service-connected thoracolumbar spine disability 
caused the cervical spine disability.  See Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  All identified private and VA 
medical records not already included in 
the claims file should be obtained, 
including any relevant records from Dr. 
Meade, Dr. Cook and Dr. Brancko (see 
page 10 of BVA hearing transcript).

2.  The veteran should be scheduled for 
a VA cervical spine examination to 
determine the nature and etiology of his 
current cervical spine disability.  

The examiner should review the veteran's 
claims folder in conjunction with the 
examination and note that this has been 
accomplished in the examination report.  

The examiner should pay particular 
attention to the February 1999 injury 
noted in the veteran's service medical 
records.  

The examiner should determine whether it 
is at least as likely as not that the 
veteran's cervical spine disability is 
the result of a disease or injury in 
service, or secondary to the veteran's 
service-connected thoracolumbar spine 
disability.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After they have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2007).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).



